Title: From John Adams to Thomas Dawes, 3 February 1818
From: Adams, John
To: Dawes, Thomas



Dear Sir
Quincy Feb. 3. 1818

 I thank you, with all my heart, for your Christmas Oration; which I have read and reread with increased pleasure, loving the philanthropic heart which directed  it not less than admiring the ingenious head which composed it.
With any Man who denies the Legitimacy of our Revolutionary War or my Quasi War with France or Mr Madisons War with England I will not dispute, because there can be no Conformity or Analogy or Sympathy between his Understanding and mine. I should despair of convincing him, and am sure he never would convince me.
A merciful Man is merciful to his Beast and to all Beasts. It is very desirable that all Wolves Bears Tygers, Panthers and Lyons should be tamed civilized and humanized. It would not however be adviseable so instill into the Minds of all Mankind conscientious Scruples about the lawfulness of defending ourselves against their ferocity, by Gun Drum Trumpet Blunderbuss and Thunder.
Pray conceal this from every one of your Benevolent Pacific Fraternity. If it should get Wind, there would infallibly follow a Sentence of Excommunication for Misanthropy against your Friend 
John Adams